People v Matosevic (2016 NY Slip Op 00764)





People v Matosevic


2016 NY Slip Op 00764


Decided on February 4, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 4, 2016

Tom, J.P., Friedman, Sweeny, Acosta, Andrias, JJ.


128 116/12

[*1]The People of the State of New York, Respondent,
vSteve Matosevic, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Leila N. Tabbaa of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Luis Morales of counsel), for respondent.

Judgment, Supreme Court, New York County (Bonnie G. Wittner, J.), rendered November 14, 2013, convicting defendant, upon his plea of guilty, of robbery in the second degree, and sentencing him to a term of 3½ years, unanimously affirmed.
The court properly determined that defendant had violated his plea agreement and had thus forfeited the opportunity for a more lenient disposition. Aside from being expelled from a drug treatment program, defendant violated the no-arrest condition of his agreement. Since defendant did not dispute the validity of the new arrests, and since they constituted a proper basis for the court's finding of noncompliance, it was unnecessary for the court to inquire into defendant's complaints about the
suitability of the program and the circumstances of his termination (see generally People v Valencia, 3 NY3d 714 [2004]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 4, 2016
CLERK